Brent, J.,
delivered the opinion of the Court.
It appears that the storehouse of the appellant, in the town of East New Market, Dorchester county, was broken into, in May, 1866, and an iron safe therein, belonging to him, robbed of a large amount of coin and United States compound interest bearing notes, and of one United States bond. William H. Hooper, one of the appellees, is charged with the robbery. Some time after it occurred he was arrested therefor, and placed in jail.' Before he was brought to trial he succeeded in escaping, and has not since been heard of. At the time of his arrest he had about his person several hundred dollars, which was taken charge of by the sheriff, Mobray, the other appellee, and is still, with the exception of about thirty dollars, in his possession. He also owns some real estate in Dorchester county, and this, as well as the money in the hands of the sheriff, it is sought to reach through the intervention of a Court of Equity.
*213The bill was dismissed by the Court below for the want of jurisdiction, and from their order of dismissal the present appeal was brought up.
If the money and United States bond mentioned in the bill were taken by Hooper, as charged, we think there is no doubt of his liability in a civil action to the appellant. This liability is secured by the latter part of section 192, Article 30,1 Code, 250, which provides: “ But nothing herein contained shall be construed to deprive the party injured from having and maintaining a civil action against such offender, either before or after conviction, or against any other persons, for the recovery of the money received or property taken, or the value thereof.” Courts of Law, however, and not equity, are the proper tribunals in which actions for that purpose are cognizable. They furnish a full and complete remedy for the cause of action stated in the bill. In an action for damages for a tortious taking and conversion or an action upon an implied assumpsit, waiving the tort, the appellant can recover full and ample compensation for the injury he has sustained.
The bill discloses no sufficient ground to support the jurisdiction of a Court of Equity to grant relief. It does not set up any pretence even of a lien on the property or money in question which equity might enforce, but proceeds upon the ground that the appellant is entitled to relief, because Hooper has escaped, and cannot be reached by any process of the Court in an action at law. The entire argument of the counsel for the appellant rested upon this allegation, and for this reason alone it was contended he had no adequate remedy at law. If the mere absence of a party beyond the reach of process at law conferred jurisdiction, without reference to the subject matter of the suit, Courts of Equity would often become involved in hearing and deciding questions of torts and damages which have heretofore been considered as exclusively for Courts of Law. A doctrine leading to such a result cannot be sanctioned, and we have been referred to no case in which it has ever been recognized.
*214(Decided 4th March, 1870.)
This question does not now arise for the first time in this Court. It was presented in the case of Beall vs. Brown, 7 Md., 393, and the Court there held that the non-residence of a party will not give jurisdiction to a Court of Equity.
We therefore concur with the ruling of the Judges below, and think they were right in dismissing the bill for want of jurisdiction. The decree will, accordingly, be affirmed.

Decree affirmed.